Title: Robert Turner to Thomas Jefferson, 29 November 1816
From: Turner, Robert
To: Jefferson, Thomas


          
            Sir
            Richmond Nov. 29th 1816
          
          Although I have not the honour of being personally acquainted with you, I have taken the liberty of enclosing to you, a paper containing my ideas concerning the earth, which was were lately published in this Town. As you have have no doubt thought much on the same subject, I shall consider it a great favour, if you will examen the theory in the enclosed, and honour me with  your opinion of its correctness. If any reasonable objections can be suggested, I shall be as ready as any man to admit them. Perhaps it will be said that no theory of the earth, can ever be proved, but it appears to me as susceptible of being reduced to certitude, as many other theorys, which are now universally allowed to be correct.
          You will please Sir, to pardon this intrusion, in one who is sincerely in search of truth.
          
            Yours with great respect,
            Robt Turner
          
        